DETAILED ACTION
This Office Action is in response to the Amendment filed on 18 August 2022.
Claims 1-4, 6-24 and 26-30 are presented for examination.
Claims 5 and 25 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 August 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

Regarding Claims 1, 12, 23 and 27, the Applicant argues:
(1)	Wang in view of Guo fails to teach or suggest each and every element of the claims.  For example, Wang in view of Guo fails to teach or suggest at least one processor configured to “transmit control information on a first sidelink channel to a second sidelink UE regarding at least one of scheduling or configuration of a channel station information (CSI) report to be transmitted by the first sidelink UE” as recited in independent claim 1.
Although Wang teaches a CSI report of the sidelink channel, Wang fails to teach or suggest transmitting “control information on a first sidelink channel to a second sidelink UE regarding at least one of scheduling or configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE” as recited in claim 1.  Rather, the CSI report itself cannot be considered the control information regarding the scheduling or configuration of the CSI report to be transmitted.
Guo fails to overcome the deficiencies of Wang.
Independent claim 12, 23, and 27 recite similar elements as claim 1 which are also believed not taught for at least the reasons discussed above.  Accordingly, claims 1, 12, 23, and 27 are believed allowable.  Claims dependent thereon are also believed allowable at least due their dependence from an allowable base claim and for reciting additional distinguishing features.   In re Fine, 837 F.2d 1071, 1076 (Fed. Cir. 1988) (“If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious.”); see also M.P.E.P. § 2143.03. Applicant respectfully requests withdrawal of the rejection and allowance of the claims [Remarks, pages 9-10].

The Examiner respectfully disagrees with this argument.

As per the first argument,
As indicated in the previous rejection and below, Wang discloses an apparatus (see Figures 1 and 6 and page 16, paragraph 66; an apparatus/device 600 which can be implemented as the first device 110) of wireless communication by a first sidelink user equipment (UE) (see Figures 1 and 3 and page 4, paragraph 23, lines 1-2 and page 3, paragraph 37; of wireless communication/(communication environment 100 as shown in Figures 1 and 3) by a first sidelink user equipment (UE)/first device 110), comprising: 
at least one processor (see Figure 6 and page 16, paragraph 27, line 1; at least one processor/processor 610) configured to: 
transmit control information on a first sidelink channel to a second sidelink UE regarding at least one of configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see page 5, paragraph 25, lines 5-9; transmit/transmit control information/CSI on a first sidelink channel/(sidelink channel 145) to a second sidelink UE/(second device 120) regarding at least one of configuration of a channel state information (CSI)/CSI report/report to be transmitted/transmit by the first sidelink UE/first device 110).
In other words, paragraph 25 discloses the second device transmits data such as unicast data, groupcast data or broadcast data, via a sidelink channel 135 to the first device 110.  The first device 100 perofrms a channel measurement through a reference signal transmitted from the second device 120 to the first device 120.  Then, the first device 110 reports the CSI of the sidelink channel 135 to the second device 120 through a CSI report (or a CSI feedback) of the sidelink channel 135 via a sidelink channel 145.
Additionally, Figure 12 and paragraphs 180-184 and 216 of Guo discloses a serving gNB can configured a second UE to measure some SL-RS and report the sidelink CSI.  
Therefore, Wang discloses the limitation “transmit control information on a first sidelink channel to a second sidelink UE regarding at least one of configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2020/220343 A1), hereinafter Wang, in view of Guo et al (US 2020/0022089), hereinafter Guo.

Regarding Claim 1, Wang discloses an apparatus (see Figures 1 and 6 and page 16, paragraph 66; an apparatus/device 600 which can be implemented as the first device 110) of wireless communication by a first sidelink user equipment (UE) (see Figures 1 and 3 and page 4, paragraph 23, lines 1-2 and page 3, paragraph 37; of wireless communication/(communication environment 100 as shown in Figures 1 and 3) by a first sidelink user equipment (UE)/first device 110), comprising: 
at least one processor (see Figure 6 and page 16, paragraph 27, line 1; at least one processor/processor 610) configured to: 
transmit control information on a first sidelink channel to a second sidelink UE regarding at least one of configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see page 5, paragraph 25, lines 5-9; transmit/transmit control information/CSI on a first sidelink channel/(sidelink channel 145) to a second sidelink UE/(second device 120) regarding at least one of configuration of a channel state information (CSI)/CSI report/report to be transmitted/transmit by the first sidelink UE/first device 110); 
transmit the CSI report on a second sidelink channel to the second sidelink UE in accordance with the control information (see page 7, paragraph 34; transmit/transmit the CSI/CSI report/report on a second sidelink channel/(sidelink channel 135) to the second sidelink UE/(second device 120) in accordance with the control information/CSI); and 
 a memory coupled with the at least one processor (see Figure 6 and page 16, paragraph 67, lines 1-2; a memory/(memory 620) coupled/coupled with/to the at least one processor/processor 610).
Although Wang discloses an apparatus of wireless communication by a first sidelink UE as set forth above,
Wang does not explicitly disclose “generate the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE”.
However, Guo discloses an apparatus of wireless communication by a first sidelink user equipment (UE), comprising:
generate the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE (see Figure 20 and paragraphs 217 and 221; generate the CSI/CSI report/report based on one or more CSI reference signals (CSI-RSs)/CSI-RS received/transmit by the first sidelink UE/(UE-B 2003) from the second sidelink UE/UE-A 2002);
transmit the CSI report on a second sidelink channel to the second sidelink UE in accordance with the control information (see Figure 20 and paragraphs 217 and 221; transmit/transmit the CSI/CSI report/report on a second sidelink channel/(sidelink between UE-B 2003 to UE-A 2002) to the second sidelink UE/(UE-A 2002) in accordance with the control information/reference signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “generate the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE” as taught by Guo in the system of Wang to support vehicle to vehicle communication (see page 1, paragraph 11, lines 1-3 of Guo).
Regarding Claim 12, Wang discloses an apparatus (see Figures 1 and 6 and page 16, paragraph 66; an apparatus/device 600 which can be implemented as the first device 110) of wireless communication by a first sidelink user equipment (UE) (see Figures 1 and 3 and page 4, paragraph 23, lines 1-2 and page 3, paragraph 37; of wireless communication/(communication environment 100 as shown in Figures 1 and 3) by a first sidelink user equipment (UE)/first device 110), comprising: 
at least one processor (see Figure 6 and page 16, paragraph 27, line 1; at least one processor/processor 610) configured to: 
receive, from a first sidelink user equipment (UE) (see page 5, paragraph 25, lines 5-9; from a first sidelink UE/first device 110), control information on a first sidelink channel regarding at least one of scheduling or configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see page 5, paragraph 25, lines 5-9; control information/CSI on a first sidelink channel/(sidelink channel 145) regarding at least one of scheduling or configuration of a channel state information (CSI)/CSI report/report to be transmitted/transmit by the first sidelink UE/first device 110); 
receive the CSI report from the first sidelink UE on a second sidelink channel, in accordance with the control information (see page 7, paragraph 34; receive/transmit the CSI/CSI report/report from the first sidelink UE/(first device 110) on a second sidelink channel/(sidelink channel 135), in accordance with the control information/CSI); and 
a memory coupled with the at least one processor (see Figure 6 and page 16, paragraph 67, lines 1-2; a memory/(memory 620) coupled/coupled with/to the at least one processor/processor 610).
Although Wang discloses an apparatus of wireless communication by a first sidelink UE as set forth above,
Wang does not explicitly disclose “transmit one or more CSI reference signals (CSI-RSs) to the first sidelink UE”.
However, Guo discloses an apparatus of wireless communication by a first sidelink user equipment (UE), comprising:
transmit one or more CSI reference signals (CSI-RSs) to the first sidelink UE (see Figure 20 and paragraphs 217 and 221; transmit/transmit one or more CSI reference signals (CSI-RSs)/CSI-RSs to the first sidelink UE/UE-B 2003);
receive the CSI report from the first sidelink UE on a second sidelink channel, in accordance with the control information (see Figure 20 and paragraphs 217 and 221; receive/transmit the CSI/CSI report/report from the first sidelink UE/(UE-B 2003) on a second sidelink channel/(sidelink between UE-B 2003 to UE-A 2002), in accordance with the control information/reference signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmit one or more CSI reference signals (CSI-RSs) to the first sidelink UE” as taught by Guo in the system of Wang to support vehicle to vehicle communication (see page 1, paragraph 11, lines 1-3 of Guo).
Regarding Claim 23, Wang discloses a method of wireless communication by a first sidelink UE, the method comprising: 
transmitting control information on a first sidelink channel to a second sidelink UE regarding at least one of scheduling or configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see page 5, paragraph 25, lines 5-9; transmitting/transmit control information/CSI on a first sidelink channel/(sidelink channel 145) to a second sidelink UE/(second device 120) regarding at least one of configuration of a channel state information (CSI)/CSI report/report to be transmitted/transmit by the first sidelink UE/first device 110); 
transmitting the CSI report on a second sidelink channel to the second sidelink UE in accordance with the control information (see page 7, paragraph 34; transmitting/transmit the CSI/CSI report/report on a second sidelink channel/(sidelink channel 135) to the second sidelink UE/(second device 120) in accordance with the control information/CSI).
Although Wang discloses a method of wireless communication by a first sidelink UE as set forth above,
Wang does not explicitly disclose “generating the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE”.
However, Guo discloses a method of wireless communication by a first sidelink UE, the method comprising:
generating the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE (see Figure 20 and paragraphs 217 and 221; generating the CSI/CSI report/report based on one or more CSI reference signals (CSI-RSs)/CSI-RS received/transmit by the first sidelink UE/(UE-B 2003) from the second sidelink UE/UE-A 2002);
transmitting the CSI report on a second sidelink channel to the second sidelink UE in accordance with the control information (see Figure 20 and paragraphs 217 and 221; transmitting/transmit the CSI/CSI report/report on a second sidelink channel/(sidelink between UE-B 2003 to UE-A 2002) to the second sidelink UE/(UE-A 2002) in accordance with the control information/reference signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “generating the CSI report based on one or more CSI reference signals (CSI-RSs) received by the first sidelink UE from the second sidelink UE” as taught by Guo in the system of Wang to support vehicle to vehicle communication (see page 1, paragraph 11, lines 1-3 of Guo).
Regarding Claim 27, Wang discloses a method of wireless communication by an apparatus, the method comprising: 
receiving, from a first sidelink UE (see page 5, paragraph 25, lines 5-9; from a first sidelink UE/first device 110), control information on a first sidelink channel regarding at least one of scheduling or configuration of a channel state information (CSI) report to be transmitted by the first sidelink UE (see page 5, paragraph 25, lines 5-9; control information/CSI on a first sidelink channel/(sidelink channel 145) regarding at least one of configuration of a channel state information (CSI)/CSI report/report to be transmitted/transmit by the first sidelink UE/first device 110); 
receiving the CSI report from the first sidelink UE on a second sidelink channel, in accordance with the control information (see page 7, paragraph 34; receiving/transmit the CSI/CSI report/report from the first sidelink UE/(first device 110) on a second sidelink channel/(sidelink channel 135) in accordance with the control information/CSI).
Although Wang discloses a method of wireless communication by an apparatus, the method as set forth above,
Wang does not explicitly disclose “transmitting one or more CSI reference signals (CSI-RSs) to the first sidelink UE”.
However, Guo discloses a method of wireless communication by an apparatus, the method comprising:
transmitting one or more CSI reference signals (CSI-RSs) to the first sidelink UE (see Figure 20 and paragraphs 217 and 221; transmitting/transmit one or more CSI reference signals (CSI-RSs)/CSI-RSs to the first sidelink UE/UE-B 2003);
receiving the CSI report from the first sidelink UE on a second sidelink channel, in accordance with the control information (see Figure 20 and paragraphs 217 and 221; receiving/transmit the CSI/CSI report/report from the first sidelink UE/(UE-B 2003) on a second sidelink channel/(sidelink between UE-B 2003 to UE-A 2002), in accordance with the control information/reference signals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting one or more CSI reference signals (CSI-RSs) to the first sidelink UE” as taught by Guo in the system of Wang to support vehicle to vehicle communication (see page 1, paragraph 11, lines 1-3 of Guo).

Claims 2, 6, 9-11, 13, 16-17, 19-22, 26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Guo and further in view of Huawei et al (“Sidelink CSI”), hereinafter Huawei NPL.

Regarding Claim 2, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information indicates one or more signal quality metrics to be included in the CSI report”.
However, Huawei NPL discloses the apparatus, wherein the control information indicates one or more signal quality metrics to be included in the CSI report (see 2.2.1 CSI Configuration Content; wherein the control information/CSI indicates one or more signal quality metrics/(CSI-RS band) to be included/include in the CSI/CSI report/report).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates one or more signal quality metrics to be included in the CSI report” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 6, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information is transmitted via a sidelink radio resource control (RRC) configuration for semi-static scheduling or configuration of the CSI report”.
However, Huawei NPL discloses the apparatus, wherein the control information is transmitted via a sidelink radio resource control (RRC) configuration for semi-static scheduling or configuration of the CSI report (see page 2, Section 2.2 CSI Configuration; wherein the control information/(CSI configuration) is transmitted/(configured to UE) via/via a sidelink/sidelink radio resource control (RRC)/RRC configuration/signaling for configuration/configuration of the CSI/CSI report/report).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information is transmitted via a sidelink radio resource control (RRC) configuration for semi-static scheduling or configuration of the CSI report” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 9, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information is transmitted as sidelink control information (SCI)”.
However, Huawei NPL discloses the apparatus, wherein the control information is transmitted as sidelink control information (SCI) (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the control information(CSI configuration) is transmitted/sent as sidelink control information (SCI)/SCI over a sidelink control channel/PSSCH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information is transmitted as sidelink control information (SCI)” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 10, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE”.
However, Huawei NPL discloses the apparatus, wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the SCI/SCI indicates/indicates a presence of the CSI/CSI report/reporting in a pool of resources/PC5 already configured for communication/(TX and RX) between the first sidelink UE/(TX UE) and a second sidelink UE/RX UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 11, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the pool of resources is configured by: a base station via an access link; or the first sidelink UE”.
However, Huawei NPL discloses the apparatus, wherein the pool of resources is configured by: 
the first sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the pool of resources is configured by: the first sidelink UE/TX UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the pool of resources is configured by: a base station via an access link; or the first sidelink UE” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 13, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information indicates one or more signal quality metrics to be included in the CSI report”.
However, Huawei NPL discloses the apparatus, wherein the control information indicates one or more signal quality metrics to be included in the CSI report (see 2.2.1 CSI Configuration Content; wherein the control information/CSI indicates one or more signal quality metrics/(CSI-RS band) to be included/include in the CSI/CSI report/report).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates one or more signal quality metrics to be included in the CSI report” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 16, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the apparatus comprises a second sidelink UE”.
However, Huawei NPL discloses the apparatus, wherein the apparatus comprises a second sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; wherein the apparatus comprises a second sidelink UE/Rx UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the apparatus comprises a second sidelink UE” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 17, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information is received via a sidelink radio resource control (RRC) configuration for semi-static scheduling or configuration of the CSI report”.
However, Huawei NPL discloses the apparatus, wherein the control information is received via a sidelink radio resource control (RRC) configuration for configuration of the CSI report (see page 2, Section 2.2 CSI Configuration; wherein the control information/(CSI configuration) is transmitted/(configured to UE) via/via a sidelink/sidelink radio resource control (RRC)/RRC configuration/signaling for configuration/configuration of the CSI/CSI report/report).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information is received via a sidelink radio resource control (RRC) configuration for semi-static scheduling or configuration of the CSI report” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 19, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the one or more parameters comprise at least one of: resources for receiving the CSI report or a modulation and coding scheme (MCS) for receiving the CSI report”.
However, Huawei NPL discloses the apparatus, wherein the one or more parameters comprise at least one of: resources for transmitting the CSI report or a modulation and coding scheme (MCS) for transmitting the CSI report (see Figure 2(b) and page 2, Section 2.2 CSI Configuration; wherein the one or more parameters comprise at least one of: resources/(PC5 RRC) for transmitting the CSI/CSI report/reporting for transmitting the CSI/CSI report/reporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more parameters comprise at least one of: resources for receiving the CSI report or a modulation and coding scheme (MCS) for receiving the CSI report” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 20, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information is received as sidelink control information (SCI)”.
However, Huawei NPL discloses the apparatus, wherein the control information is received as sidelink control information (SCI) (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the control information/(CSI configuration) is received/sent as sidelink control information (SCI)/SCI).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information is received as sidelink control information (SCI)” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 21, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE”.
However, Huawei NPL discloses the apparatus, wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the SCI/SCI indicates/indicates a presence of the CSI/CSI report/reporting in a pool of resources already configured for communication/(TX and RX) between the first sidelink UE/(TX UE) and a second sidelink UE/RX UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 22, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the pool of resources is configured by: a base station; or the first sidelink UE”.
However, Huawei NPL discloses the apparatus, wherein the pool of resources is configured by: 
the first sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the pool of resources is configured by: the first sidelink UE/TX UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the pool of resources is configured by: a base station; or the first sidelink UE” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 26, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information is transmitted as sidelink control information, wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE”.
However, Huawei NPL discloses the method, wherein the control information is transmitted as sidelink control information (SCI) (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the control information(CSI configuration) is transmitted/sent as sidelink control information (SCI)/SCI over a sidelink control channel/PSSCH), wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the SCI/SCI indicates/indicates a presence of the CSI/CSI report/reporting in a pool of resources already configured for communication/(TX and RX) between the first sidelink UE/(TX UE) and a second sidelink UE/RX UE).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information is transmitted as sidelink control information, wherein the SCI indicates a presence of the CSI report in a pool of resources already configured for communication between the first sidelink UE and a second sidelink UE” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 29, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the apparatus comprises a second sidelink UE”.
However, Huawei NPL discloses the method, wherein the apparatus comprises a second sidelink UE (see Figure 2(b) and page 2, Section 2.2 CSI Configuration, lines 1-4 and 8-12; wherein the apparatus comprises a second sidelink UE/Rx UE). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates one or more signal quality metrics to be included in the CSI report” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Regarding Claim 30, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information is as sidelink control information (SCI)”.
 However, Huawei NPL discloses the method, wherein the control information is as sidelink control information (SCI) (see page 1, Section 2.1 CSI Feedback Resources, lines 1-2 and page 2, Section 2.2 CSI Configurations, Options 1 and 2; wherein the control information/(CSI configuration) is transmitted/sent as sidelink control information (SCI)/SCI).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information is as sidelink control information (SCI)” as taught by Huawei NPL in the combined system of Wang and Guo to determine how to configure the CSI feedback (see page 2, Section 2.2 CSI Configuration, line 1 of Huawei NPL).
Claims 3, 14, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Guo and further in view of Papasakellariou et al (US 2017/0366377 A1), hereinafter Papasakellariou.

Regarding Claim 3, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report”.
However, Papasakellariou discloses the apparatus, wherein the control information indicates a beta factor that at least one of: 
determines a number of resources for transmitting the CSI report (see Figure 15 and page 2, paragraph 32 and page 14, paragraphs 174-175; determines/determination a number/5 of resources/(PUCCH resources 1500) for transmitting/transmits the CSI/CSI report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report” as taught by Papasakellariou in the combined system of Wang and Guo to support link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (see page 1, paragraph 2, lines 3-5 of Papasakellariou).
Regarding Claim 14, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report”.
However, Papasakellariou discloses the apparatus, wherein the control information indicates a beta factor that at least one of: 
determines a number of resources for transmitting the CSI report (see Figure 15 and page 2, paragraph 32 and page 14, paragraphs 174-175; determines/determination a number/5 of resources/(PUCCH resources 1500) for transmitting/transmits the CSI/CSI report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report” as taught by Papasakellariou in the combined system of Wang and Guo to support link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (see page 1, paragraph 2, lines 3-5 of Papasakellariou).
Regarding Claim 24, Although the combination of Wang and Guo discloses the method as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report”.
However, Papasakellariou discloses the method, wherein the control information indicates a beta factor that at least one of: 
determines a number of resources for transmitting the CSI report (see Figure 15 and page 2, paragraph 32 and page 14, paragraphs 174-175; determines/determination a number/5 of resources/(PUCCH resources 1500) for transmitting/transmits the CSI/CSI report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report” as taught by Papasakellariou in the combined system of Wang and Guo to support link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (see page 1, paragraph 2, lines 3-5 of Papasakellariou).
Regarding Claim 28, Although Wang and Guo discloses the method as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report”.
However, Papasakellariou discloses the method, wherein the control information indicates a beta factor that at least one of: 
determines a number of resources for transmitting the CSI report (see Figure 15 and page 2, paragraph 32 and page 14, paragraphs 174-175; determines/determination a number/5 of resources/(PUCCH resources 1500) for transmitting/transmits the CSI/CSI report/reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates a beta factor that at least one of: modifies a transmit power for transmitting the CSI report on a physical sidelink shared channel (PSSCH), modifies the transmit power for transmitting the CSI report on a physical uplink shared channel (PUSCH), or determines a number of resources for transmitting the CSI report” as taught by Papasakellariou in the combined system of Wang and Guo to support link adaptation and overhead reduction for transmissions of reference signals between a base station and user equipments (see page 1, paragraph 2, lines 3-5 of Papasakellariou).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Guo and further in view of Ericsson et al (“PHY Layer Procedures for Sidelink”), hereinafter Ericsson NPL.

Regarding Claim 4, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending data”.
However, Ericsson NPL discloses the apparatus, 
wherein the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending data (see page 7, Section 3.3 Sidelink CSI Report Scheduling, lines 1-6; wherein the control information/(CSI configuration) indicates the CSI/CSI report/report is to be sent/sent on resources/resources separate/separate than resources/resources allocated for sending/sent data/data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending data” as taught by Ericsson NPL in the combined system of Wang and Guo to limit the utilization of CBC-based feedback to those situation in which it is useful such as for big packet sizes (see page 3, lines 1-2 of Ericsson NPL).

Claims 7-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Guo and further in view of Osawa et al (WO 2020/012540), hereinafter Osawa, where English Language of the convenient translation of (US 2021/0282099 A1), per MPEP 901.05).

Regarding Claim 7, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein one or more parameters for transmitting the CSI report are indicated via a sidelink broadcast channel”.
However, Osawa discloses the apparatus,
wherein one or more parameters for transmitting the CSI report are indicated via a sidelink broadcast channel (see Figures 2-6 and page 4, paragraph 56; wherein one or more parameters/(DCI in NR) for transmitting/transmission the CSI/CSI report/report are indicated via a sidelink/sidelink broadcast/broadcast channel/channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein one or more parameters for transmitting the CSI report are indicated via a sidelink broadcast channel” as taught by Osawa in the combined system of Wang and Guo to appropriately control communication quality in inter-terminal direct communication (see page 1, paragraph 7, lines 3-4 of Osawa).
Regarding Claim 8, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein the one or more parameters comprise at least one of: resources for transmitting the CSI report or a modulation and coding scheme (MCS) for transmitting the CSI report”.
However, Osawa discloses the apparatus,
wherein the one or more parameters comprise at least one of: resources for transmitting the CSI report (see Figure 2 and page 4, paragraph 56; wherein the one or more parameters/(DCI in NR) comprise at least one of: resources/(SLSS/SL CSI-RS transmission or PSCCH/PSSCH transmission) for transmitting/transmission the CSI/CSI report/report).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the one or more parameters comprise at least one of: resources for transmitting the CSI report or a modulation and coding scheme (MCS) for transmitting the CSI report” as taught by Osawa in the combined system of Wang and Guo to appropriately control communication quality in inter-terminal direct communication (see page 1, paragraph 7, lines 3-4 of Osawa).
Regarding Claim 18, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein one or more parameters for transmitting the CSI report are received via a sidelink broadcast channel”.
However, Osawa discloses the apparatus,
wherein one or more parameters for transmitting the CSI report are received via a sidelink broadcast channel (see Figures 2-6 and page 4, paragraph 56; wherein one or more parameters/(DCI in NR) for transmitting/transmission the CSI/CSI report/report are received/transmission via a sidelink/sidelink broadcast/broadcast channel/channel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein one or more parameters for transmitting the CSI report are received via a sidelink broadcast channel” as taught by Osawa in the combined system of Wang and Guo to appropriately control communication quality in inter-terminal direct communication (see page 1, paragraph 7, lines 3-4 of Osawa).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Guo and further in view of Ericsson NPL and further in view of Yoo et al (US 2016/0330630 A1), hereinafter Yoo.

Regarding Claim 15, Although the combination of Wang and Guo discloses the apparatus as set forth above,
The combination of Wang and Guo does not explicitly disclose “wherein: the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending other data”.
However, Ericsson NPL discloses the apparatus, 
wherein the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending other data (see page 7, Section 3.3 Sidelink CSI Report Scheduling, lines 1-6; wherein the control information/(CSI configuration) indicates the CSI/CSI report/report is to be sent/sent on resources/resources separate/separate than resources/resources allocated for sending/sent other data/data); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein: the control information indicates the CSI report is to be sent on resources separate than resources allocated for sending other data” or as taught by Ericsson NPL in the combined system of Wang and Guo to limit the utilization of CBC-based feedback to those situations in which it is useful such as for big packet sizes (see page 3, lines 1-2 of Ericsson NPL).
Although the combination of Wang, Guo and Ericsson NPL discloses the apparatus as set forth above,
The combination of Wang, Guo and Ericsson NPL does not explicitly disclose “the apparatus monitors the separate resources for the CSI report and data”.
However, Yoo discloses the apparatus, wherein
the apparatus monitors the separate resources for the CSI report and data (see Figure 1 and pages 6-7; the apparatus/(base station) monitors the separate resources/(frequency resources) for the CSI/CSI report/report and data/other data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the apparatus monitors the separate resources for the CSI report and data” as taught by Yoo in the combined system of Wang, Guo and Ericsson NPL to prevent decreased link performance or throughput (see page 1, paragraph 10, lines 18-19 of Yoo).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 2015/0043475 A1) discloses Channel Information Transmitting Method and Device.  Specifically, see Figure 4 and paragraphs 61-64.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469